DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on July 21, 2021.
Claims 2-6 have been amended.
Claim 1 has been cancelled.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 5 and 6 are independent. As a result claims 2-6 are pending in this office action.

Response to Arguments
Applicant's argument filed July 21, 2021 regarding the rejection of claim 6 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claim 6, the applicants submit to include “A non-transitory computer readable medium having executable programming instructions stored…"
The argument of claim 6, has been fully considered and is persuasive. Therefore, the 35 U.S.C. 101 rejection of claim 6 has been withdrawn.

Applicant's argument filed July 21, 2021 regarding the rejection of claims 2-3, 5, and 6 under 35 U.S.C 112 (b) has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 2-3, 5, and 6 the applicants submit that claims 2-3, 5, and 6 discloses structure including known structural terms in claim language.
The argument of claims 2-3, 5, and 6 has been fully considered and is persuasive. 
Therefore, the 35. U.S.C. 112, second paragraph rejection of claims 2-3, 5, and 6 are withdrawn. 

Applicant's arguments filed July 21, 2021 regarding the rejection of claims 2-6 under 35 U.S.C 102 (a)(2) and 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Objections
Examiner thanks applicant for addressing acronym terminology and the objection to claims 2 and 3 from the previous action has been withdrawn in light of the amended claims filed on July 21, 2021.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Defrawy et al. (US 10,621,364) (hereinafter Defrawy).

Regarding claim 5, Defrawy teaches a method for processing a database having data items in a comma-separated values (CSV) file when the database is subjected to aggregation processing, comprising: determining, sequentially from a beginning of the CSV file, whether or not each of the data items in the CSV file matches a name identification target (see col. 13 ln 23-35, discloses determining csv file data matching text data in pattern matching, adding matching data to set of matching positions); and generating a group map file using only the data items determined to match the name identification target (see col. 14 ln 36-48, discloses converting pattern matching to linear matrix, csv of alphabet characters grouped into a matrix), wherein the group map file is generated by storing values converted from the data items determined to match the name {00619075 }4identification target  in a manner such that  the values are associated with positions of the data items determined to match the name identification target in the CSV file (see col. 14 ln 45-48, col. 14 ln 57-61, discloses csv of alphabet characters grouped into matrix in pattern matching based on linear operations, values added to a set of matching positions).

Regarding claim 6, Defrawy teaches medium for determining, sequentially from a beginning of the CSV file, whether or not each of the data items in the CSV file matches a name identification target (see col. 13 ln 23-35, col. 25 ln 1-2, discloses determining csv file data matching text data in pattern matching, adding matching data to set of matching positions); and generating a group map file using only the data items determined to match the name identification target (see col. 14 ln 36-48, discloses converting pattern matching to linear matrix, csv of alphabet characters grouped into a matrix), wherein the group map file is generated by storing values converted from the data items determined to match the name {00619075 }4identification target  in a manner such that  the values are associated with positions of the data items determined to match the name identification target in the CSV file (see col. 14 ln 45-48, col. 14 ln 57-61, discloses csv of alphabet characters grouped into matrix in pattern matching based on linear operations, values added to a set of matching positions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Defrawy et al. (US 10,621,364) (hereinafter Defrawy) in view of Piedmonte (US 2007/0276787) (hereinafter Piedmonte).
Regarding claim 2, Defrawy teaches a medium of claim 6.
Defrawy does not explicitly teach generating an address map file for accessing each data item stored in the CSV file when or before the aggregation processing is performed.
Piedmonte teaches generating an address map file for accessing each data item stored in the CSV file when or before the aggregation processing is performed (see Figs.3-4B, para [0065-0066], para [0072], discloses generating different data sets with different global unique identifiers assigned to respective data sets when data is presented to set manager).
Defrawy/Piedmonte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Defrawy to access data items in a CSV file stored in second storage from disclosure of Piedmonte. The motivation to combine these arts is disclosed by Piedmonte as “improve access methods for relational and other conventional databases” (para [0005]) and accessing data items in a CSV file stored in second storage is well known to persons of ordinary skill in the art, and therefore 

Regarding claim 3, Defrawy teaches a medium of claim 6.
Defrawy does not explicitly teach extracting a breakdown of the aggregation result obtained by the aggregation processing, wherein the group map file and the address map file read to a first storage unit are used  to search the group map file for one or a plurality of data values, and to identify a position in the database for each of the one or the plurality of data values, wherein the address map file is used to extract each data item that corresponds to the position from the CSV file, wherein the address map file is used to access each data item of the CSV file stored in a second storage unit, and wherein the first storage unit provides higher-speed accessing than the second storage unit.
Piedmonte teaches extracting a breakdown of the aggregation result obtained by the aggregation processing, wherein the group map file and the address map file read to a first storage unit are used  to search the group map file for one or a plurality of data values, and to identify a position in the database for each of the one or the plurality of data values (see Table 3, para [0083], para [0152-0158], discloses aggregation sets query to identify positions  in stored data), wherein the address map file is used to access each data item of the CSV file stored in a second storage unit, and wherein the first storage unit provides higher-speed accessing than the second storage unit (see Figs.3-4B, para [0065-0066], para [0072], discloses generating different data sets with different global unique identifiers assigned to respective data sets when data is presented to set manager).
Defrawy/Piedmonte are analogous arts as they are each from the same field of endeavor of database systems.


Regarding claim 4, Defrawy teaches a medium of claim 6.
Defrawy does not explicitly teach a storage unit stores a data structure for managing the database, wherein the data structure comprises a field definition storage portion that stores field definition information and a data storage portion that stores data, wherein the data storage portion comprises a database storage portion that stores data that defines the database and a map storage portion that stores the group map file, and wherein the database is provided with a virtual field definition based on the field definition information.
Piedmonte teaches a storage unit stores a data structure for managing the database, wherein the data structure comprises a field definition storage portion that stores field definition information and a data storage portion that stores data (see Fig. 4B, Fig. 7, para [0067], para [0085-0086], discloses XSN tree structure comprising defined field data and global unique identifiers retrieved from set manager and inserted into XSN tree for corresponding sets), wherein the data storage portion comprises a database storage portion that stores data that defines the database and a map storage portion that stores the group map file, and see Figs. 6-7, para [0067], para [0086-0087], discloses providing calculated  algebraic relations in XSN tree based on field data).
Defrawy/Piedmonte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Defrawy to access data items in a CSV file stored in second storage from disclosure of Piedmonte. The motivation to combine these arts is disclosed by Piedmonte as “improve access methods for relational and other conventional databases” (para [0005]) and accessing data items in a CSV file stored in second storage is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159